 588DECISIONSOF NATIONALLABOR RELATIONS BOARDAllis-ChalmersManufacturingCompanyandInternationalUnion,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers ofAmerica,UAW, Petitioner.Case 10-RC-7575June 11, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND ZAGORIAPursuant to the provisions of a Stipulation forCertification upon Consent Election, executed onNovember 13, 1968, an election by secret ballot wasconducted on December 3, 1968, under the directionand supervisionof theRegional Director for Region10, among the employees in the stipulatedunit.Attheconclusion of the election, the parties werefurnished a tally of ballots which showed that ofapproximately 24 eligible voters, 23 cast validballots,of which 14 were for, and 9 against, thePetitioner,and2ballotswerechallenged.Thereafter, the Employer filed a timely objection toconduct affecting the results of the election.In accordance with Section 102.69 of the NationalLaborRelationsBoardRulesandRegulations,Series8,asamended,theRegionalDirectorconducted an investigation and, on February 5,1969, issued and duly served upon the parties hisReport on Objections, in which he recommendedthat the objection be overruled in its entirety, andthat an appropriate certification of representativeissue.Thereafter,theEmployerfiledtimelyexceptionstotheRegionalDirector'srecommendation that the objection should beoverruled,asserting that the election should be setaside and that the Board should direct a secondelection.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board has considered the Regional Director'sReport, the Employer's exceptions thereto, and theentire record in this case,and makes the followingfindings:1.The Employerisengagedin commerce withinthemeaningof the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization whichclaims to represent certain employees of theEmployer.3.A question affecting commerce existsconcerning the representation of certain employeesof the Employer withinthemeaningof Section9(c)(1) and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by theparties,constituteaunitappropriateforthepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All inspectors, testers and shop clerks in theMaterialControl,shippingandreceivingdepartments at the Employer's Gadsden, Alabama,plant,butexcludingprofessional,technical,confidential,otherclericalandsupervisoryemployees and guards as defined in the Act, and allother employees.5.OnNovember 26, 1968, the Employerdistributed a letter to its employees in the votingunit which listed nine benefits enjoyed by them. OnoraboutNovember 29, in response to theEmployer's letter, the Petitionermailed a replyletter to the employees, which was received by themon or before December 2, 1968. The Employer'soperations were closed from November 28 throughDecember 1 in conjunction with the Thanksgivingholiday andensuingweekend, and the contents ofthe Petitioner's letter did not come to the attentionof the Employer until the morning of December 3,the date of the election. The Petitioner's letter to theemployees contained,interalga,thefollowingparagraph:The company tells you about the benefits theyhave in effect for you, example, S.U.B., Pensions,Insurance,Vacations, Holidays, and all the otherreasons they tell you why you do not need aunion.Remember all of these benefits were firstnegotiated by the union and won at the bargainingtable and the benefits the company wants to putin effect for you they do but they do not have toand they can take them away from you just asquick....Upon investigation, the Regional Director foundthat five of the nine listed benefits were enjoyed bythe salaried employees in some form prior to theadvent of the Petitioner as the collective-bargainingrepresentativeof the Employer's production andmaintenance employees inNovember 1948. Inaddition, the Regional Director found that two ofthe nine listed benefits are not mentioned in thePetitioner'scontractand do not apply to theproduction and maintenance force, and that thescope and coverage of several of the listed benefitsfor salaried personnel are more favorable than theircounterparts applicable to the employees covered bythe Petitioner's contract. Accordingly, the RegionalDirector found, and we agree, that the Petitioner'sassertion that all the listed benefits were firstnegotiatedby the Unionand won at the bargainingtable, was patently false.Notwithstanding his finding as to the untruth ofthePetitioner'sassertion, theRegionalDirectorconcluded that the subject of the misrepresentationwas generally susceptible to employee evaluation asto its truth, significance, and import. To buttressthis conclusion the Regional Director found that theemployees were aware that they had not beenrepresented by the Petitioner in the past; that in thepast the Employer had made available several176 NLRB No. 73 ALLIS-CHALMERSMANUFACTURING CO.589brochures and pamphlets explaining various aspectsof the salaried benefit program;that the salariedpersonnelpresumablyhad accessto copies of thePetitioner'scontract;and that on or aboutNovember 18, 1968, the Employer disseminated toitssalaried personnela handbill which touted thesuperiority of salaried employee benefits over thoseprovided in the Petitioner'scontractand gavespecific examples of four areas where benefits tosalaried employees were superior to those providedto employees covered by the contract. In the opinionof the Regional Director these factors required theconclusion that the salaried employees were apprisedofmost of the superior aspects of their benefitprogram as compared with the Petitioner's contractbenefits.We disagreewiththeRegionalDirector'sconclusion.ThePetitioner'sassertionwasasubstantial departure from the truth as to a matterof the utmost concern to the salaried employees, anditwas distributed at a time which precluded theEmployer from making an effective reply. Themisrepresentation concerned a matter within theintimate and exclusive knowledge of the Petitioner.Contrary to the Regional Director, the record doesnotwarrant the conclusion that the salariedemployeespossessedsufficientindependentknowledge to assess the lack of truth in thePetitioner's assertion.There is no evidence in therecord to support the presumption that salariedemployees had access to the Petitioner's contract,but even if the presumption were supported, areview of the contents of the contract would notserve to rebut the Petitioner's assertion thatallthebenefits enjoyed by the salaried employees werefirstnegotiatedby the Petitioner and won at thebargaining table.Similarly,theAccessof theemployees to the pamphlets previously distributedby the Employer and to the contents of theEmployer's letter of November 18, which concernedonly four rather than all the benefits enjoyed by thesalaried employees, would not place the employeesina position adequately to assess the Petitioner'sclaimthatallofthebenefitstheyenjoyedoriginated,abinitio,throughthecollective-bargainingeffortsofthePetitioner.Accordingly,we shall set the election aside anddirect that a new election be held.ORDERIt is hereby ordered that the election previouslyconducted herein on December 3, 1968, be, and ithereby is, set aside.[Direction of Election' omitted from publication.]'In order to assure that all eligiblevoters may have the opportunity tobe informed of the issues in the exerciseof their statutoryright tovote, allparties to the election should haveaccess to a list of votersand theiraddresseswhichmay be used to communicate with them.ExcelsiorUnderwear Inc.156 NLRB 1236;N.L R B. v. Wyman-Gordon Company.394 U.S. 759, decided April 23, 1969 Accordingly,itisherebydirectedthat an election eligibility list, containing the names and addresses of allthe eligiblevoters,must befiledby the Employer withtheRegionalDirector forRegion 10 within7 days after the date of issuance of theNotice of Second Election bytheRegionalDirector.The RegionalDirectorshallmake the list available to all partiesto the election. Noextension of time to file this list shall be granted by the Regional Directorexcept in extraordinary circumstancesFailure to comply with thisrequirement shall be grounds for setting aside theelection whenever properobjectionsare filed